Title: From John Adams to Nathaniel Mitchell, 18 June 1798
From: Adams, John
To: Mitchell, Nathaniel,Batson, Kendle


To the Militia of Sussex County in the State of Delaware
GentlemenPhiladelphia June 18 1798

I thank you for this generous Address presented to me by your Representative in Congress Mr Bayard. The cordial approbation to you assert of the Administration of this Government, from the beginning of it, is highly satisfactory. Where is the Man of Honor or Virtue or public Spirit, who can hesitate, between dishonourable Peace and necessary War? between a moment of false security, purchased only by a disgraceful surrender of our Rights, and a noble struggle, for the safety and of our Liberty and Independence. The Confidence of the French Rulers in “their Means”, is more and more apparent every day. They are confident they can make Us tributary, to augment “their means” till We shall have no means left of defending Ourselves. Passionate Attachments to any foreign nation are very apt to mislead. Wisdom dictates, to take no warmer Interest in the successes of any foreign Country, than Justice and Equity requires. Enthusiasm and Affectation have given too much color to imagine, that the regard of some for a foreign Country was so great as to absorb the Love of our own. The Policy of “divide and conquer” may always be practised with success, upon a corrupted Republick, corrupted in its moral Principles, and sunk in sloth Luxury, & Avarice, till it has lost the Passion for Glory Fame and the Use of Arms. This I presume is not yet the Character of America.
If We are proof against the “Diplomatic skill” of France, We need not at this distance fear their military Power.
If your Prayer should be answered, I should be ready to Say Let me depart in Peace.
John Adams